             Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 1 of 9
   This motion seeks an order that may adversely affect you. If you oppose the motion, you should immediately contact
   the moving party to resolve the dispute. If you and the moving party cannot agree, you must file a response and send
   a copy to the moving party. You must file and serve your response within 21 days of the date this was served on you.
   Your response must state why the motion should not be granted. If you do not file a timely response, the relief may be
   granted without further notice to you. If you oppose the motion and have not reached an agreement, you must attend
   the hearing. Unless the parties agree otherwise, the court may consider evidence at the hearing and may decide the
   motion at the hearing.

                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

    In re:                                                 §
    VENTECH ENGINEERS LP et al.,                           §
                                                           §                    Case No. 17-33203
                         Debtors,                          §
                                                           §                  Jointly Administered
    RODNEY D. TOW, CHAPTER 7                               §
    TRUSTEE FOR THE ESTATES OF                             §
    VENTECH ENGINEERS                                      §               Adversary No. 20 - 03075
    INTERNATIONAL LLC & VENTECH                            §
    ENGINEERS, LP,                                         §
                                                           §
                        Plaintiffs,                        §
                                                           §
    v.                                                     §
                                                           §
    FIVE STAR PROPERTIES                                   §
    BROADWAY LLC, VELOCYS, INC.,                           §
    KREG STANLEY, KEVIN STANLEY,                           §
    BILL STANLEY, JOHNNY VIRGIN,                           §
    IAN ANDERSON & DOES 1-10,                              §
                                                           §
                       Defendants.                         §
                                                           §
                                                           §

     DEFENDANT VELOCYS, INC.’S MOTION FOR A MORE DEFINITE STATEMENT

            Pursuant to Rule 7012(b) of the Federal Rules of Bankruptcy Procedure and Rule 12(e) of

   the Federal Rules of Civil Procedure, Defendant Velocys, Inc. (“Velocys”) files this Motion for a

   More Definite Statement (the “Motion”) and respectfully shows as follows:

                                          I.       Consent to Jurisdiction

            1.       Velocys consents to the entry of final orders or judgment by this Honorable Court

   in the above-styled and captioned adversary proceeding.


DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                                      PAGE 1
             Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 2 of 9


                                           II.       Summary of Motion

           2.       This is a fraudulent transfer case brought by Plaintiff Rodney D. Tow, as Chapter

   7 Trustee of Jointly Administered Case No. 17-33203 (the “Trustee”), but the Trustee’s Complaint

   (Dkt. 1), at least in regard to his claims against Velocys, fails to clearly identify the asset allegedly

   transferred by the Debtor to Velocys or the alleged transfer in dispute. Without this critical

   information, Velocys cannot formulate its defenses and, therefore, cannot reasonably respond to

   the Complaint. The Court should order the Trustee to re-plead its claims against Velocys and

   provide a clear answer to the following question: “What are the asset(s) and transfer(s) that form

   the basis of the Trustee’s fraudulent transfer claims?”

                                              III.     Applicable Law

           3.       Rule 12(e) provides that “[a] party may move for a more definite statement of a

   pleading to which a responsive pleading is allowed but which is so vague or ambiguous that the

   party cannot reasonably prepare a response.” FED. R. CIV. P. 12(e). The movant “must point out

   the defects complained of and the details desired.” Id.

           4.       In regard to the Trustee’s actual fraudulent transfer claims against Velocys,1 a court

   evaluates the complaint’s compliance with Rule 9(b), which requires the Trustee to plead the

   circumstances constituting fraud with particularity. Id. at 12(e); In re Gulf Fleet Holdings Inc., 491

   B.R. 747, 761 (Bankr. W.D. La. 2013)(“Rule 9(b) applies not only to fraud claims, but also to

   ‘non-fraud’ claims that are based upon allegations of fraud. […] Similarly, fraudulent transfer

   claims based on allegations of actual fraud are subject to the pleading standards of Rule 9(b).”).

   To satisfy Rule 9(b), a claimant must plead “[…] the who, what, when, where, and how of the

   misconduct charged […].” U.S. v. United Healthcare Ins., 848 F.3d 1161, 1180 (9th Cir. 2016).




   1
    The Trustee’s actual fraudulent transfer claims against Velocys arise under 11 U.S.C. § 548(a)(1)(A) and Tex. Civ.
   Prac. & Rem. Code § 24.005(1). The Trustee’s constructive fraudulent transfer claims against Velocys arise under
   11 U.S.C. § 548(a)(1)(B) and Tex. Bus. & Comm. Code § 24.005(B).

DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                                     PAGE 2
               Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 3 of 9


              5.     In regard to the Trustee’s constructive fraudulent transfer claims against Velocys,2

   a court should assess the complaint in light of the minimal pleading requirements of Rule 8, which

   requires that a pleading contain a short and plain statement of the claim showing that the pleader

   is entitled to relief. See In re JCC Envtl., Inc., 575 B.R. 692, 697 (E.D. La. 2017).

              6.     “When presented with an appropriate Rule 12(e) motion for a more definite

   statement, the district court shall grant the motion and demand more specific factual allegations

   from the plaintiff concerning the conduct underlying the claims for relief.” Thomas v.

   Independence Township, 463 F.3d 285, 301 (3rd Cir. 2006). A court “has considerable discretion

   in deciding whether to grant a Rule 12(e) motion.” In re JCC, 575 B.R. at 697.

              7.     The Third Circuit has noted the usefulness of Rule 12(e) motions:

              When a complaint fashioned under a notice pleading standard does not disclose the
              facts underlying a plaintiff's claim for relief, the defendant cannot reasonably be
              expected to frame a proper, fact-specific […] defense. […] The Rule 12(e) motion
              for a more definite statement is perhaps the best procedural tool available to the
              defendant to obtain the factual basis underlying a plaintiff’s claim for relief.

   Thomas, 463 F.3d at 301 (citations omitted).

                                     IV.     Arguments & Authorities

              8.     The Trustee’s Complaint asserts actual and constructive fraudulent transfer claims

   against Velocys.3 The bedrock of these claims is an allegation that there was a fraudulent transfer

   of an asset to Velocys. See TEX. BUS. & COMM. CODE §§ 24.005(a)(“A transfer made or obligation

   incurred by a debtor is fraudulent as to a creditor[…]) and 24.002(12)(“Transfer means every

   mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or

   parting with an asset or an interest in an asset, and includes payment of money, release, lease, and

   creation of a lien or other encumbrance.”).

              9.     An asset is “property of the debtor,” but does not include “property to the extent it



   2
       See Note 1.
   3
       Id.

DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                         PAGE 3
            Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 4 of 9


   is encumbered by a valid lien, property to the extent it is generally exempt under nonbankruptcy

   law; or an interest in property held in tenancy by the entireties to the extent it is not subject to

   process by a creditor holding a claim against only one tenant, under the law of another

   jurisdiction.” Id. at § 24.002(2)(A).

          10.     In his Complaint, the Trustee’s identification of the asset that was allegedly

   transferred to Velocys is inconsistent, ambiguous, vague, and ultimately unintelligible. In the first

   part of the Complaint (Dkt. 1 at ⁋⁋ 18-40), the Trustee describes the asset transferred to Velocys

   as a piece of equipment known as the “Velocys Reactor.” The Trustee identifies the “Velocys

   Reactor” as a “separate reactor […] that Ventech valued at $3,577,002” and that, according to the

   Trustee, was characterized on tax returns filed by Defendant Bill Stanley as equipment. Dkt. 1 at

   ⁋⁋ 18, 24, and 27-31.

          11.     But in the second part of the Complaint (Dkt. 1 at ⁋⁋ 41-45), the Trustee pleads that

   the asset transferred to Velocys was not the “Velocys Reactor” itself, but, instead, a “valuable

   contract interest in the fabrication of the Velocys Reactor.” Dkt. 1 at ⁋ 41. The Trustee adds that

   “Ventech did not have possession of the Velocys Reactor,” but that some time between

   September 30, 2016 and December 31, 2016, the Debtor fraudulently transferred “its interest in

   the Velocys Reactor” to Velocys. Dkt. 1 at ⁋⁋ 41-42. The Trustee does not attach the alleged

   contract to which he refers, nor does the Complaint attempt to identify or even describe the contract

   forming this alleged “valuable contract interest,” forcing Velocys to speculate about the identity

   of the asset and transfer serving as the bedrock of the Trustee’s claims. See id.

          12.     Then, in Counts V-IX of its Complaint (Dkt. 1 at ⁋⁋ 65-83), the Trustee describes

   the asset forming the basis of the claims against Velocys simply as the “interest in the Velocys

   Reactor,” so it is unclear whether the “interest in the Velocys Reactor” allegedly transferred is an

   interest in a fabricated piece of equipment, an interest created by an unidentified contract in a piece



DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                         PAGE 4
           Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 5 of 9


   of equipment to be fabricated, both, or some other new kind of undescribed asset. Dkt. 1 at ⁋⁋ 67,

   70, 75, and 79.

          13.        Similarly, the Trustee’s description of the alleged transfer to Velocys is nebulous,

   vague, and ultimately unintelligible. Paragraph 41 is the Trustee’s only attempt to describe the

   alleged transfer of the “interest in the Velocys Reactor” that underlies his claims against Velocys.

   Dkt. 1 at ⁋ 41. In support of Paragraph 41’s lone, conclusory allegation that a transfer occurred,

   the Trustee cites a part of one of Velocys’ own financial disclosures, which allegedly reads:

                     Other income. In 2016 the Company recognised £2,496,000 as
                     Other income. This relates to non-refundable amounts from Ventech
                     previously recorded in deferred income in respect of the cancellation
                     of a contract with Ventech for reactors. The judgment to recognise
                     this income is based on an assessment of the contractual position,
                     taking into account both the terms of the original contract and
                     subsequent amendments. The Company believes that all obligations
                     under this contract have been fulfilled and therefore that it is
                     probable that the economic benefits associated with the transaction
                     have flowed to the Company and that recognition of the related
                     income is appropriate. This is a binary judgement, and, therefore,
                     the Company has recognised revenue at the point at which the
                     probability criterion was met.

   Id. This quotation, however, does not describe the alleged transfer from Ventech to Velocys.

   Instead, it summarizes an accounting decision by Velocys’ in 2016 regarding income recognition.

   Is Velocys’ recognition of this income the alleged fraudulent transfer? Or, is Velocys’ previous

   receipt of the non-refundable amounts from Ventech the alleged transfer? Is it both? Or, is the

   alleged transfer separate, but somehow related to Velocys’ recognition of this other income? And,

   regardless as to the answer, when did the alleged transfer occur? How was the alleged transfer

   accomplished? Who were the parties to the alleged transfer?

          14.        Taken as a whole, the Complaint’s ambiguous and inconsistent descriptions of the

   alleged asset and the alleged transfer thereof improperly force Velocys to speculate as to the most

   basic facts underlying the Trustee’s fraudulent transfer claims. While insufficient under either

   standard, this lack of specificity is especially objectionable with respect to the Trustee’s actual

DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                        PAGE 5
            Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 6 of 9


   fraudulent transfer claims. See In re Gulf Fleet Holdings Inc., 491 B.R. at 761. To overcome this

   deficiency, the Complaint needs to be amended to address certain fundamental questions:

          What is the asset that forms the basis of the Trustee’s fraudulent transfer claims?

              o Is it a piece of equipment?

              o Is it a contractual right relating to a piece of equipment that was never fabricated?

                         If so, what contract?

                                  What is the date of the contract?

                                  Who are the parties to the contract?

                                  What are the terms of the contract?

                                  Has the contract been amended or modified?

                                  Is the Trustee claiming Velocys breached the contract?

              o Is it a contractual right relating a piece of equipment that was fabricated?

                         If so, what contract?

                                  What is the date of the contract?

                                  Who are the parties to the contract?

                                  What are the terms of the contract?

                                  Has the contract been amended or modified?

                                  Is the Trustee claiming Velocys breached the contract?

                         And, if so, what equipment?

                                  What is it?

                                  Where is it?

                                  Who has it?

          What is the transfer the forms the basis of the Trustee’s fraudulent transfer claims?

              o When did the transfer occur?


DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                     PAGE 6
            Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 7 of 9


                o How was the transfer accomplished?

                o Who were the parties to the transfer?

   Without the answers to these core questions, Velocys cannot fairly evaluate its defenses to the

   Trustee’s claims. The Court should require the Trustee’s Complaint to set forth a clear and uniform

   description of the asset(s) and transfer(s) that form the basis of the Trustee’s fraudulent transfer

   claims, so that Velocys has a fair opportunity to understand the Trustee’s allegations and respond

   to the Complaint. See FED. R. CIV. P. 12(e).

          15.      For these reasons, Velocys respectfully moves the Court to order the Trustee to re-

   plead its claims against Velocys to answer the following question: “What is the asset(s) and

   transfer(s) that form the basis of the Trustee’s fraudulent transfer claims?”

                                        V.        Relief Requested

          WHEREFORE, Velocys respectfully requests that this Motion be granted ordering the

   Trustee to provide a more definite statement as requested herein and for all other relief to which it

   may be justly entitled.

   Date: June 2, 2020.

                                                          Respectfully submitted,

                                                          /s/ Mitchell Murphy

                                                          Mitchell Murphy
                                                          Texas Bar No. 24037157
                                                          Federal I.D. No. 3278398
                                                          mitchell.murphy@klgates.com
                                                          Elizabeth A. Gilman
                                                          Texas Bar No. 24069265
                                                          Federal I.D. No. 1120022
                                                          beth.gilman@klgates.com
                                                          K&L Gates LLP
                                                          1000 Main Street, Suite 2550
                                                          Houston, Texas 77002
                                                          713/815-7300 - Telephone
                                                          713/815-7301 - Facsimile

                                                          -and-

DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                       PAGE 7
           Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 8 of 9



                                             James A. Wright III (pro hac vice pending)
                                             Mass. Bar No. 671822
                                             james.wright@klgates.com
                                             K&L Gates LLP
                                             1 Lincoln Street
                                             Boston, MA 02110
                                             617/261-3193 - Telephone
                                             617/261-3175 - Facsimile

                                             ATTORNEYS FOR
                                             DEFENDANT VELOCYS, INC.




DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                           PAGE 8
           Case 20-03075 Document 22 Filed in TXSB on 06/02/20 Page 9 of 9


                                CERTIFICATE OF CONFERENCE

          I hereby certify that on June 1, 2020, I conferred with Charles Rubio, counsel for the
   Trustee, regarding the relief requested in this Motion via telephone, but the parties were unable to
   resolve the matter.


                                                 By:    /s/ Mitchell Murphy
                                                        Mitchell Murphy




                                   CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document was electronically
   filed with the Court and served through the CM-ECF system to all counsel of record registered to
   receive a Notice of Electronic Filing for this case on the 2nd day of June, 2020.


                                                 By:    /s/ Mitchell Murphy
                                                        Mitchell Murphy




DEFENDANT VELOCYS, INC.’S MOTION
FOR A MORE DEFINITIVE STATEMENT                                                                      PAGE 9
